Case 2:20-cv-09374-AGR Document 33 Filed 08/16/21 Page 1 of 1 Page ID #:810


                                                                        JS-6
  1
  2
  3
  4
  5
  6                        UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
  7
  8   ALBINA TIKHONOV,                        ) CASE NO. 2:20-cv-09374-AGR
  9       Plaintiff,                          )
                                              ) [PROPOSED]
 10
                  vs.                         ) JUDGMENT
 11                                           )
 12
      KILOLO KIJAKAZI,                        )
      Acting Commissioner of Social           )
 13   Security,                               )
 14                                           )
            Defendant.                        )
 15
 16
            The Court hereby approves the parties’ Stipulation to Voluntary Remand
 17
      Pursuant to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment
 18
      (“Stipulation to Remand”) lodged concurrent with this Judgment of Remand, IT IS
 19
      HEREBY ORDERED, ADJUDGED AND DECREED that the above-captioned
 20
      action is remanded to the Commissioner of Social Security for further proceedings
 21
      consistent with the Stipulation to Remand.
 22
 23
      DATED: $XJXVW  
 24                                   HONORABLE ALICIA G. ROSENBERG
 25                                   UNITED STATES MAGISTRATE JUDGE
 26
 27
 28
